UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NOVARTIS VACCINES AND DIAGNOSTICS,     :   18cv2434(DLC)
INC., NOVARTIS PHARMA AG, and GRIFOLS :
WORLDWIDE OPERATIONS LIMITED,          :      OPINION
                                       :     AND ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
REGENERON PHARMACEUTICALS, INC.,       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X


APPEARANCES:

For the Plaintiffs:
Sherman Kahn
Hui Liu
Mauriel Kapouytian Woods LLP
15 West 26th Street, 7th fl.
New York, NY 10010

Heinz Johann Salmen
William A. Rakoczy
Heinz J. Salmen
Thomas H. Ehrich
Matthew V. Anderson
Neil B. McLaughlin
Lauren M. Lesko
Rakoczy Molino Mazzochi Siwik LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654

For the Defendant:
Faith E. Gay
David Elsberg
Greg Wolfe
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104

Donald R. Ware
Jeremy A. Younkin
Richard Maidman
Foley Hoag LLP (Boston)
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210


DENISE COTE, District Judge:
    Novartis Vaccines and Diagnostics, Inc., Novartis Pharma

AG, and Grifols Worldwide Operations Limited (together,

“Novartis”) commenced this action on March 19, 2018, against

Regeneron Pharmaceuticals, Inc. (“Regeneron”), alleging

infringement of United States Patent No. 5,688,688 (the "‘688

Patent”) entitled “Vector for Expression of a Polypeptide in a

Mammalian Cell.”   This lawsuit is brought over three years after

the expiration of the '688 Patent and almost seven years after

the accused Regeneron products first entered the market.

    The ‘688 Patent contains 24 claims and describes a

biotechnology tool that allows researchers to modify cells to

produce a desired protein by delivering foreign DNA into host

cells.   Pursuant to Markman v. Westview Instruments, Inc., 517

U.S. 370 (1996), the parties have presented their proposed

constructions of five sets of the ‘688 Patent’s terms.     This

Opinion construes the disputed terms.    It adopts Regeneron’s

construction of the first two terms and Novartis’s construction

of the third and fourth terms.    The remaining term requires no

construction.


                                  2
                            Background

     The ‘688 Patent describes a bioengineering process for

introducing foreign DNA into a host cell.   The basic principles

of molecular biology and genetic engineering that form the basis

of the technology are not in dispute.1   Before describing the

'688 Patent, certain scientific principles relevant to the claim

construction issues addressed in this Opinion are summarized

here.

The Science of Vector Biotechnology

     Deoxyribonucleic acid (“DNA”) carries the genetic material

for living organisms.   DNA is made of sequences of four

nucleotides (adenine, thymine, cytosine, and guanine).2    Two long

complementary strands of nucleotides are attached together and

coil around each other, forming a double helix.   One end of each

strand is called the 5–prime (5') or “upstream” end, and the




1 On September 24, 2018, both parties submitted declarations from
retained experts presenting the scientific concepts relevant to
the ‘688 Patent. The technical principles described in this
Opinion are derived from these declarations and, to a lesser
extent, from the parties’ additional expert declarations
submitted with their claim construction briefs.

2 Each nucleotide pairs with another. For instance, adenine
pairs with thymine. In ribonucleic acid (“RNA”), single
stranded copies of DNA discussed in more detail below, the
nucleotide uracil substitutes for thymine and pairs with
adenine.
                                 3
other is called the 3–prime (3') or “downstream” end.     The two

complementary strands run in opposite directions.

    A gene is a unit of DNA; it is made up of a unique sequence

of nucleotides; it is the basic unit of heredity.    Through the

genes, the order of nucleotides within DNA provides the

information for building and maintaining an organism.     In

mammalian cells, strands of DNA composed of millions of

nucleotides are packaged into thread-like structures within a

cell’s nucleus called chromosomes.

    Proteins, or polypeptides, exist in every cell and perform

a wide range of cellular tasks, including catalyzing chemical

reactions, serving as antibodies, and performing tasks necessary

for DNA replication.   Many diseases are caused either by a

cell's failure to synthesize a particular protein or by its

failure to do so correctly.   Biotechnology companies use

proteins to detect disease and for therapeutic purposes.

Proteins also play a role in the production of more protein,

which is called protein expression.     Proteins are made up of

sequences of 20 different amino acids, which are attached

together.   A sequence of three nucleotides, referred to as a

codon, codes for a specific amino acid.

    Proteins are created and expressed through processes known

as “transcription” and “translation.”    DNA within a cell’s

                                 4
nucleus is transcribed or copied onto a template, known as

ribonucleic acid (“RNA”) or messenger RNA (“mRNA”), which then

leaves the cell's nucleus, where it is translated or read by

cellular machinery to produce a protein.    A sequence of codons

produces a particular order of amino acids, which are assembled

to create a particular protein.

    Regulatory DNA sequences send signals that initiate and

affect transcription.   A “promoter” region of DNA is a segment

of DNA that signals where transcription starts.    A

“transcription initiation site” is the particular nucleotide

where transcription begins.    The promoter region is found near

the front of the transcription initiation site and,

diagramatically, is to the left (or "upstream” or “5’”

direction) of the DNA sequence that is to be transcribed.    An

“enhancer” is a regulatory DNA sequence that influences the rate

at which DNA is transcribed.

    Nucleotides to the right of the transcription initiation

site are described as located downstream, or in the 3’

direction, since transcription occurs in the 5' to 3' direction,

copying a region of DNA until a polyadenylation signal occurs.

This signal indicates where the transcription should end.

    When RNA is initially transcribed from DNA it is known as

precursor RNA.   To be translated into protein, the precursor RNA

                                  5
must be spliced to create mature RNA.    An “intron” is a DNA

sequence that does not code for proteins.     It may include

regulatory DNA sequences.    After being copied from the DNA

strand to the precursor RNA strand, the intron is cut out prior

to protein expression.   An “exon” is a DNA sequence that does

code for proteins, that is not spliced out of the RNA strand,

and that appears in the mature RNA.     This processing occurs

within the cell’s nucleus.

    “Vectors” are DNA molecules that deliver foreign DNA, or

DNA not naturally found in a host cell, into a host cell.        The

process of vector delivery into host cells is called

“transfection.”   After transfection of DNA sequences that code

for proteins, the host cell may be able to produce the foreign

protein encoded by the foreign DNA.     The process of producing

foreign proteins in host cells is known as “host cell

expression.”

     The most commonly used vectors are plasmids.      Plasmids are

circular strands of DNA made up of a few thousand base pairs of

nucleotides (a relatively small amount for DNA) that are found

in some bacteria and exist apart from the bacteria's

chromosomes.

    Modern biotechnology has succeeded in inserting genes into

plasmids.   Enzymes known as restriction endonucleases cut open a

                                 6
plasmid at a particular location; new DNA is inserted; and the

plasmid is closed through a process known as ligation.    This

creates recombinant DNA.     Recombinant DNA that is transfected or

delivered into the host cell may be able, as noted above, to

produce a foreign protein within the host cell.

    Vectors can contain regulatory DNA sequences as well.

These sequences send signals that can affect cell processes,

such as the regulation of transcription or translation.       The

regulatory sequences added to a vector are often taken from

mammalian viruses.    Scientists are able to insert promoter,

enhancer, and intron sequences from a mammalian virus into a

vector.     One source of regulatory DNA for vectors is the monkey

or simian virus SV40; another is the human cytomegalovirus

(“HCMV”).    The ‘688 Patent describes a vector that includes both

SV40 and HCMV DNA.

    A cell replicates or copies itself in a process known as

cell division.     A parent cell divides into two daughter cells,

which become parent cells in turn.     Through this process a host

cell's chromosomal DNA is replicated from generation to

generation of cells.     When bacteria cells divide, they replicate

plasmids present in the parent cell in addition to the cell’s

chromosomal DNA.     This is not the case in mammalian cell

division.


                                   7
     When foreign DNA is transfected into a mammalian host cell

through a vector, it can, in some cases, integrate into the host

cell’s chromosomes.   If the foreign DNA integrates with the host

cell’s chromosomes, the foreign DNA will then be passed down

from generation to generation when the cell divides.   This

process, in which the host cell successfully integrates the

foreign DNA coding for a protein, allowing future generations of

the cell to continue to express this protein, is known as stable

expression.

     A vector may also express the protein within the host cell

without the foreign DNA being integrated into the host cell’s

chromosomes.   If the foreign DNA transfected into the host cell

expresses the protein encoded in the foreign DNA within the cell

without integration into the host cell’s chromosomes, this is

known as transient expression.   Transient expression occurs when

the vector replicates itself within the host cell, a process

which may occur rapidly.3   Eventually the daughter cells created

through cell division will no longer contain the vector and no

daughter cell will produce the protein of interest.

     Most cells have limited life spans outside their natural

environment.   Certain mammalian cells are immortal in that they


3 If a vector is transfected into a host cell where it cannot
replicate, it may still briefly express the protein encoded in
the vector.
                                 8
are able to exist in cultures and divide and grow indefinitely.

One type of immortal cell line useful in the biotechnology

industry is the Chinese Hamster Ovary ("CHO") cell line.     The

two Regeneron products at issue in this lawsuit, Eylea and

Zaltrap, both use a recombinant protein called aflibercept

produced through a stable expression system in a CHO cell line.

Eylea is used to treat Neovascular (Wet) Age-Related Macular

Degeneration (“AMD”), Macular Edema Following Retinal Vein

Occlusion (“RVO”), Diabetic Macular Edema (“DME”), and Diabetic

Retinopathy (“DR”) in patients with DME; Zaltrap is used to

treat metastatic colorectal cancer.

The ‘688 Patent

    As already noted, the title of the '688 Patent is "Vector

for expression of a polypeptide in a mammalian cell".   In other

words, the ‘688 Patent describes a recombinant DNA technology

used to express proteins in mammalian host cells.   The ‘688

Patent contains 24 claims and was issued on November 18, 1997.

    The specification emphasizes the use of the claimed

invention in the production of recombinant Human

Immunodeficiency Virus (“HIV”) proteins that would be useful in

efforts to diagnose and create a vaccine for HIV.   For example,

the specification’s “Technical Field” section describes the

patent’s invention as


                                9
    directed to nucleotide sequences, such as DNA,
    encoding human immunodeficiency virus [“HIV”]
    polypeptides, the use of such nucleotide sequences in
    diagnostic procedures and in the production of
    recombinant protein, as well as the use of such
    proteins in diagnostic, prophylactic, and therapeutic
    applications.

The ’688 Patent specification includes 59 drawing sheets,

containing 31 figures, many of which are multi-part figures.

    The specification also contains a list of examples.       Each

example concerns HIV.    The examples are broken into eight

categories, one of which is “Expression of HIV Polypeptides in

Mammalian Cells.”   One example within this category, titled

“2.3.2. Expression of gp120env using CMV IE-1 promoter”, is of

particular importance.    It consists of two paragraphs and refers

to a single figure in the specification, Figure 29, which is

reproduced below.   It is the only example that includes a vector

with an HCMV promoter.

    Example 2.3.2 describes the insertion of a coding region

for an HIV protein, the gp120 polypeptide, into a mammalian cell

expression vector, called “plasmid pCMV6a,” in order to effect

expression of the gp120 polypeptide at an increased rate.

Plasmid pCMV6a is described as

    a mammalian cell expression vector which contains the
    transcriptional regulatory region from human
    cytomegalovirus immediate early region, HCMV IE1. The
    plasmid contains the SV40 polyadenylation region
    derived from pSV7d . . . ; the SV40 origin of
    replication . . . ; and the HCMV IE1 promoter. . . .
    The HCMV IE1 promoter region contains the region

                                 10
    encoding the first exon (5’ untranslated), the first
    intron and the start of the second exon. . . .

(Emphasis supplied.)

    The parties agree that this is the only example of a vector

that falls within the claims that is diagrammed and described in

the specification.   The pCMV6a plasmid is depicted in Figure 29

of the specification.




                                11
Prosecution History of the ‘688 Patent

    Novartis’s predecessor in interest, Chiron Corporation

(“Chiron”), filed the application for the ‘688 Patent on August

10, 1994.   This application focused on the identification of DNA


                                12
sequences that could be obtained from HIV and products to

express those sequences.   It did not include claims to vectors.

Between 1994 and 1997, the applicants overcame U.S. Patent and

Trademark Office (“PTO”) rejections to claims by amending the

claims.   The ‘688 Patent issued on November 18, 1997.

     One amendment of significance to this litigation occurred

in March of 1995.   Chiron submitted amendments to the claims

that added, for the first time, claims for a vector for

expression of a polypeptide in a mammalian cell.    It is the

claims that Chiron added in 1995 that are at issue here,

although as further amended in the ensuing years.   Notably,

Chiron continued to rely on the unrevised specification filed in

August 1994 to support these additional claims.

      The remarks accompanying the amendments describe these new

claims as “better defin[ing] . . . preferred embodiments of

the[] claimed invention” and point to Example 2.3.2 and Figure

29 as support for the new claims.4   In a petition to correct

inventorship that accompanied the amendment, the applicants

explained that the amendments and related inventorship

correction were necessary in order to emphasize the construction

of the plasmid pCMV6, which is described and depicted in Example


4 In its remarks in 1995, Chiron also pointed to the first
paragraph of Example 2.2.2, which describes preparation of an
HIV gene of interest.
                                13
2.3.2 and Figure 29, respectively.     As Chiron explained, at the

time the original application was filed the emphasis had been on

“identification of DNA sequences obtainable from HIV and the

products of expression of such sequences,” and the significance

of this plasmid had been overlooked.

    An October 1996 Chiron submission to the PTO is also of

significance for this litigation.    In the October 1996

communication, Chiron sought reconsideration of an April 1996

PTO rejection of some of its claims, including those for the

expression vector added in March of 1995.     In explaining its

rejection, the PTO stated that the “applicants ha[d] yet to

provide evidence that the broadly claimed invention . . . has

written description in the application as originally filed.”

Chiron took the position that this ground of rejection was

improper because “applicants have described the CMV IE-1

expression vector pCMV6a . . . found in the specification as

filed at pages 57 and 58 [describing Example 2.3.2] and in

Figure 29.”   Chiron went on to assert that its description of

the pCMV6a vector was “sufficient to support all of applicants

[sic] pending claims.”

    On April 25, 2006, a third party requested reexamination of

the ‘688 Patent.   On November 21, 2006, the PTO confirmed the

patentability of Claims 4, 5, and 9, but rejected the other 21


                                14
Claims.   In 2007, Novartis submitted additional amendments to

the ‘688 Patent.     Following some back and forth with Novartis

and Novartis’s November 2007 appeal of outstanding PTO

rejections, the PTO confirmed all 24 claims in the ‘688 Patent,

as amended, on September 25, 2009, and a reexamination

certificate for the ‘688 Patent was issued on December 22, 2009.

The Disputed Terms

    The parties disagree whether the ‘688 Patent describes a

broad platform for expressing proteins in host cells, as

Novartis contends, or only describes the specific vector that is

illustrated in Figure 29, as Regeneron asserts.     Among other

things, they are litigating whether the '688 Patent covers the

expression of proteins through a stable expression system, that

is, through the integration of the foreign DNA with the

chromosomes in a host cell’s nucleus.

    The parties dispute the construction of five sets of terms.

Novartis asserts that four of these five terms require no

construction.   These terms appear throughout the ‘688 Patent’s

24 claims.   The first set of disputed terms, “vector” or “vector

for expression,” appears in Claims 1, 4, 5, 9, 13-16, and 19-24.

The second set of disputed terms, “SV40 origin of replication”

or “origin of replication,” appears in Claims 1, 4, 5, 8, 9, 13,

15, 20, and 22.    The third set of disputed terms, “upstream SV40

                                  15
origin of replication,” “an origin of replication operably

linked upstream,” and “upstream origin of replication,” appears

in Claims 1, 4, 5, 9, 20, and 22.    The fourth disputed term,

“isolated nucleic acid molecule,” appears in Claim 17.   The

fifth and final set of disputed terms, “the first HCMV IE1

intron” or “the first intron,” appears in Claims 1, 4, 5, 9, 13,

15, and 17.

     All 24 claims, with the disputed terms underlined, are set

forth below.   In this litigation, Novartis asserts Claims 1, 2,

4, 5, 6, 8, 9, 13, 14, and 17 against Regeneron.5

     1. A non-human mammalian host cell expression system
     for improved expression comprising a non-human
     mammalian host cell with a vector for expression of a
     polypeptide in a mammalian cell comprising a first
     polynucleotide sequence that comprises:
     a) an upstream SV40 origin of replication;
     b) a downstream SV40 polyadenylation region;
     c) a transcription regulatory region from human
     cytomegalovirus immediate early region HCMV IE1,
     wherein the transcription regulatory region includes
     the first HCMV IE1 intron proximal to the 3' end of
     the HCMV IE1 promoter, is interposed between the SV40
     origin of replication and the SV40 polyadenylation
     region, and is capable of directing the transcription
     of a polypeptide coding sequence operably linked
     downstream from the transcription regulatory region,
     and

5 Because of its impact on the scope of discovery in this
litigation, in a February 8, 2019 stipulated order, Novartis
withdrew any claim of infringement involving the ‘688 Patent’s
Claims 3, 7, 10-12, 15, 16, and 18-24. Novartis had not
proceeded on those claims in prior infringement litigation
against third parties, and therefore, was able substantially to
comply with its disclosure obligations in this lawsuit by
limiting its claims to those it previously pursued.
                                16
d) the polypeptide coding sequence encoding a
heterologous polypeptide operably linked downstream of
the transcription regulatory region.

2. The non-human mammalian host cell expression system
of claim 1, wherein the polynucleotide sequence
further comprises a linker that comprises a
restriction site for insertion of the coding region of
a polypeptide.

3. The non-human mammalian host cell expression system
of claim 2, wherein the restriction site is a SalI
site.

4. A vector for expression of a polypeptide in a
mammalian cell comprising a first polynucleotide
sequence that comprises:
a) an upstream SV40 origin of replication;
b) a downstream SV40 polyadenylation region; and
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein the transcription regulatory region includes
the first HCMV IE1 intron proximal to the 3’ end of
the HCMV IE1 promoter, is interposed between the SV40
origin of replication and the SV40 polyadenylation
region, and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream from the transcription regulatory region,
wherein the SV40 polyadenylation region comprises the
SV40 polyadenylation sequence present in plasmid
pSV7d.

5. A vector for expression of a polypeptide in a
mammalian cell comprising a first poly-nucleotide
sequence that comprises:
a) an upstream SV40 origin of replication;
b) a downstream SV40 polyadenylation region; and
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein the transcription regulatory region includes
the first HCMV IE1 intron proximal to the 3’ end of
the HCMV IE1 promoter, is interposed between the SV40
origin of replication and the SV40 polyadenylation
region, and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream from the transcription regulatory region,
wherein the SV40 origin of replication comprises the

                          17
SV40 origin of replication sequence present in plasmid
pSVT2.

6. The non-human mammalian host cell expression system
of claim 1, further comprising a selectable marker.

7. The non-human mammalian host cell expression system
of claim 5, wherein the selectable marker is a
polynucleotide sequence that encodes ampicillin
resistance.

8. The non-human mammalian host cell expression system
of claim 1, further comprising a bacterial origin of
replication.

9. A vector for expression of a polypeptide in a
mammalian cell comprising a first poly-nucleotide
sequence that comprises:
a) an upstream SV40 origin of replication;
b) a downstream SV40 polyadenylation region; and
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein the transcription regulatory region includes
the first HCMV IE1 intron proximal to the 3’ end of
the HCMV IE1 promoter, is interposed between the SV40
origin of replication and the SV40 polyadenylation
region, and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream from the transcription regulatory region,
wherein the polynucleotide sequence comprises the HCMV
sequences present in plasmid pCMV6ARV120tpa, ATCC
Accession No. 68249.

10. The non-human mammalian host cell expression
system of claim 2, further comprising a coding region
that encodes a polypeptide, inserted at the
restriction site.

11. The non-human mammalian host cell expression
system of claim 10, further comprising a region
encoding a signal sequence effective in directing the
secretion of the polypeptide encoded by the coding
region, positioned upstream from the coding region.

12. The non-human mammalian host cell expression
system of claim 11, wherein the signal sequence is


                          18
derived from the human tissue plasminogen activator
leader sequence.

13. A vector produced by the process comprising
linking together in an operative manner:
a) a SV40 origin of replication;
b) a SV40 polyadenylation region;
c) a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein said regulatory region includes the first HCMV
IE1 intron proximal to the 3' end of the HCMV IE1
promoter and is capable of directing the transcription
of a polypeptide coding sequence operably linked
downstream therefrom; and
d) the polypeptide coding sequence encoding a
mammalian polypeptide or a heterologous mammalian
virus polypeptide operably linked downstream of the
transcription regulatory region.

14. The vector of claim 13, wherein the vector is
arranged in the same manner as plasmid pCMV6a.

15. A method for producing a non-human mammalian cell
comprising a vector for expression of a heterologous
polypeptide in a mammalian cell comprising:
a) providing a first polynucleotide molecule that
comprises a SV40 origin of replication;
b) providing a second polynucleotide molecule that
comprises a SV40 polyadenylation region;
c) providing a third polynucleotide molecule that
comprises a transcription regulatory region from human
cytomegalovirus immediate early region HCMV IE1,
wherein said regulatory region includes the first HCMV
IE1 intron proximal to the 3' end of the HCMV IE1
promoter;
d) linking the SV40 origin of replication, the SV40
polyadenylation region and the regulatory region from
HCMV IE1 together to form a vector that is capable of
effecting the transcription of a polypeptide coding
sequence operatively linked downstream from the
regulatory region;
e) operatively linking a heterologous polypeptide
coding sequence downstream from the regulatory region;
and
f) introducing the vector into a non-human mammalian
cell.


                          19
16. A method for producing the vector of claim 1,
comprising introducing the vector into a host cell and
allowing the host cell to generate a plurality of said
vectors.

17. An isolated nucleic acid molecule comprising an
enhanced promoter, wherein the enhanced promoter
comprises the human cytomegalovirus immediate early
region HCMV IE1 promoter and the first intron
proximate to the 3' end of the HCMV IE1 promoter and
wherein the enhanced promoter is operably linked to a
nucleic acid sequence encoding a mammalian polypeptide
or a heterologous mammalian virus polypeptide.

18. The nucleic acid molecule of claim 17, wherein the
promoter region is derived from a subclone of human
cytomegalovirus (Towne strain).

19. A vector for expression of a polypeptide in a
mammalian cell, comprising the nucleic acid molecule
of claims 17, wherein the nucleic acid molecule is
capable of directing the transcription of a
polypeptide coding sequence operably linked downstream
of the nucleic acid molecule.

20. The vector of claim 19, further comprising an
origin of replication operably linked upstream of the
nucleic acid molecule.

21. The vector of claim 19, further comprising a
polyadenylation region operably linked downstream of
the nucleic acid molecule.

22. A vector for expression of a polypeptide in a
mammalian cell, comprising:
a) an upstream origin of replication;
b) a downstream polyadenylation region; and
c) the nucleic acid molecule of claim 17 interposed
between the origin of replication and the
polyadenylation region, wherein the enhanced promoter
region is capable of directing the transcription of a
polypeptide coding sequence operably linked downstream
from the promoter region.

23. A method for constructing the vector of claim 19,
comprising operatively linking together the nucleic
acid molecule and the polypeptide coding sequence.

                          20
    24. A method for producing the vector constructed in
    claim 23, comprising introducing the vector into a
    host cell that is capable of replicating the vector
    and allowing the host cell to replicate the vector.



                               Discussion

    “It is a bedrock principle of patent law that the claims of

a patent define the invention to which the patentee is entitled

the right to exclude.”   Aventis Pharm. Inc. v. Amino Chems.

Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (citation omitted).

“When the parties raise an actual dispute regarding the proper

scope of the[] claims, the court, not the jury, must resolve

that dispute.”   02 Micro Int'1 Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008).

    In construing a patent claim, which is a question of law,

courts “should look first to the intrinsic evidence of record,

i.e., the patent itself, including the claims, the specification

and, if in evidence, the prosecution history.”    Am. Calcar, Inc.

v. Am. Honda Motor Co., Inc., 651 F.3d 1318, 1336 (Fed. Cir.

2011) (citation omitted).   Courts, however, should not read

meaning into claim language that is clear on its face.    See Tate

Access Floors, Inc. v. Interface Architectural Res., Inc., 279

F.3d 1357, 1371 (Fed. Cir. 2002).    Claim construction is not a

backdoor process by which the scope of a claim is narrowed or


                                21
expanded.   See Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382

(Fed. Cir. 2005).

    Claim terms are generally given their “ordinary and

customary meaning” as understood by a person of “ordinary skill

in the art at the time of invention.”   Aylus Networks, Inc. v.

Apple Inc., 856 F.3d 1353, 1358 (Fed. Cir. 2017) (citation

omitted).   The ordinary meaning of a claim term is its meaning

“to the ordinary artisan after reading the entire patent.”     Id.

(citation omitted).

    If a claim term does not have an ordinary meaning, and its

meaning is not clear from a plain reading of the claim, courts

turn in particular to the specification to assist in claim

construction.   Power Integrations, Inc. v. Fairchild

Semiconductor Int’l, Inc., 711 F.3d 1348, 1361 (Fed. Cir. 2013).

Through the specification, a patentee “can act as his own

lexicographer to specifically define terms of a claim contrary

to their ordinary meaning.”   Abraxis Bioscience, Inc. v. Mayne

Pharma (USA) Inc., 467 F.3d 1370, 1376 (Fed. Cir. 2006)

(citation omitted).   “Usually, [the specification] is

dispositive; it is the single best guide to the meaning of a

disputed term.”   Power Integrations, 711 F.3d at 1361 (citation

omitted).   Since the purpose of the specification is “to teach

and enable those of skill the art to make and use the


                                22
invention,” it often provides “an example of how to practice the

invention.”     Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed.

Cir. 2005).     But, while courts use the specification “to

interpret the meaning of a claim,” they must “avoid the danger

of reading limitations from the specification into the claim”

itself.   Id.   Although the specification often describes

specific embodiments of the invention, the Federal Circuit has

repeatedly warned against confining the claims to those

embodiments.    Id.

    The prosecution history may “inform the meaning of the

claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the

course of prosecution.”      Id. at 1317.   Indeed, because the

prosecution history includes the applicant's express

representations made to the PTO examiner, it may be “of critical

significance in determining the meaning of the claims.”

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582

(Fed.Cir. 1996).      “Any explanation, elaboration, or

qualification presented by the inventor during patent

examination is relevant” to claim construction.       Fenner

Investments, Ltd. v. Cellco P'ship, 778 F.3d 1320, 1323 (Fed.

Cir. 2015).     The prosecution history's instructive value is

mitigated, however, by the fact that it “represents an ongoing

negotiation between the PTO and the applicant ... [and] often
                                   23
lacks the clarity of the specification.”    Phillips, 415 F.3d at

1317.

    A court may also consider extrinsic evidence, such as

dictionaries and treatises, but such extrinsic evidence is

“generally of less significance than the intrinsic record.”

Takeda Pharma. Co. Ltd. v. Zydus Pharma. USA, Inc., 743 F.3d

1359, 1363 (Fed. Cir. 2014).   If the meaning of the claim is

clear from the intrinsic evidence alone, resort to extrinsic

evidence is improper.   Boss Control, Inc. v. Bombardier Inc.,

410 F.3d 1372, 1377 (Fed. Cir. 2005).

    35 U.S.C. § 112(b) requires that a patent specification

“conclude with one or more claims particularly pointing out and

distinctly claiming the subject matter which the inventor . . .

regards as the invention.”   A patent that does not meet this

requirement is said to be indefinite and is therefore invalid.

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014).   A patent is invalid for indefiniteness “if its claims,

read in light of the specification delineating the patent, and

the prosecution history, fail to inform, with reasonable

certainty, those skilled in the art about the scope of the

invention.”   Id.   Under Nautilus, the key question is whether

the claims -- as opposed to particular claim terms -- inform a

skilled reader with reasonable certainty about the scope of the


                                 24
invention.   Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838

F.3d 1224, 1231 (Fed. Cir. 2016) (citation omitted).

Nevertheless, an indefiniteness analysis is “inextricably

intertwined with claim construction” and training indefiniteness

analysis on individual claim terms is a “helpful tool.”     Id. at

1232 (citation omitted).   “Indeed, if a person of ordinary skill

in the art cannot discern the scope of a claim with reasonable

certainty, it may be because one or several claim terms cannot

be reliably construed.”    Id.

     “[A] court may not use the accused product or process as a

form of extrinsic evidence to supply limitations for patent

claim language.”   Wilson Sporting Goods Co. v. Hillerich &

Bradsby Co., 442 F.3d 1322, 1331 (Fed. Cir. 2006).     This rule,

however, “does not forbid awareness of the accused product or

process to supply the parameters and scope of the infringement

analysis, including its claim construction component.” Id.

     Regeneron has proposed constructions of all five disputed

terms.6   Novartis puts forward a proposed construction

purportedly reflecting the plain and ordinary meaning of

“vector” and “vector for expression.”   Novartis asserts that

construction of the four remaining terms is unnecessary.      It


6 Four of the five disputed terms comprise two or more phrases
that the parties treat as substantially the same.   For purposes
of claim construction, these terms are construed together.
                                 25
proposes in the alternative, however, a plain and ordinary

meaning construction for each.

  I.     “vector”/”vector for expression”

       Novartis proposes that the terms “vector” and “vector for

expression” be afforded their plain and ordinary meaning, which

Novartis asserts is “[a] DNA construct comprising

transcriptional and translational initiation and termination

regulatory signals and a sequence coding a polypeptide, wherein

the regulatory signals are functional in a transformed or

transfected host cell and effect expression of the polypeptide.”

Regeneron argues that these terms should be construed as “[a]

DNA construct capable of introducing foreign DNA into a host

cell for expression of that DNA.”     Regeneron is correct.

       The claims, the specification, and the prosecution history

indicate that the ‘688 Patent uses the terms vector and vector

for expression to refer to a vector as that term is commonly

understood by skilled artisans, that is, a DNA construct that is

capable of introducing foreign DNA into a host cell so that the

foreign DNA may be expressed within the cell.     The use of this

set of terms in the claims is illustrated by the following.

Claim 1 describes a “vector for expression of a polypeptide in a

mammalian cell.”    Claim 15 explains the “method for producing a

non-human mammalian cell comprising a vector for expression,”

                                 26
including “introducing the vector into a non-human mammalian

host cell.”    Claims 16 and 24 describe “introducing the vector

into a host cell” as a method for producing more of the vectors

by, respectively, “allowing the host cell to generate a

plurality of said vectors” and “allowing the host cell to

replicate the vector.”

       The specification also describes the “vector [being]

introduced into an appropriate host.”    For example, in the

“Modes for Carrying Out the Invention” section, it explains that

to “produce recombinant polypeptides, expression vectors will be

employed. . . .    The expression vector is introduced into an

appropriate host where the regulatory signals are functional in

the host.”

       Example 2.3.2 and Figure 29, the most significant example

and figure in the specification, make clear that the claimed

invention is a plasmid, which is the most commonly used vector

for introducing foreign DNA into a mammalian host cell.       Example

2.3.2 describes the creation of a plasmid which will transfect

COS cells.7   The invention is described as resulting in “a

significant increase in expression” of a polypeptide in the host




7   COS cells are monkey kidney cells.
                                 27
cell.   Figure 29 depicts a plasmid (to wit, pCMV6a), which is a

vector for introducing foreign DNA into a host cell.

    The prosecution history also reveals that the claimed

invention is a plasmid.     When it offered its 1995 amendment,

Chiron explained that it had overlooked the importance of its

original application’s disclosure of the construction of plasmid

pCMV6a and stated that the additional claims introduced in the

amendment, which described this construction, represented its

“preferred embodiment” of the patent’s claims.     In defending its

patent, Chiron relied on Figure 29 and Example 2.3.2, which

depict and describe a plasmid, as “sufficient” to support all of

the patent’s claims.

    The parties agree that the terms "vector" and "vector for

expression" refer to a DNA construct that can introduce foreign

DNA into a host cell.   Novartis complains, however, that

Regeneron’s construction will exclude “stably-integrated DNA

vectors”.   That is true.    The claims, specification, and

prosecution history uniformly exclude a construction that would

permit the term vector to refer to vector DNA that has been

integrated into the host cell’s chromosomes.     Once the foreign

DNA introduced through a vector into a host cell is successfully

integrated into a host cell’s chromosomes, that vector DNA is no

longer a vector.   While the construction of the term vector


                                  28
adopted here may encompass vectors that result in either stable

or transient expression of proteins in the host cell, the core

feature of a vector is its ability to transfect the host cell.

Typically, and as envisioned by the ‘688 Patent, a plasmid will

serve as a vector to deliver foreign DNA into the host cell.

Following transfection, vector DNA integrated into host cell

chromosomes is not a vector or a vector for expression.    It

reflects a cellular change that resulted from use of a vector.

     If it were appropriate to narrow the term vector to one

associated with a single expression system, be it transient or

stable, the evidence from the claims and specification

(specifically, Example 2.3.2 and Figure 29) indicate that the

‘688 Patent was addressed to a vector that results in transient

expression.   There is no need, however, to narrow the definition

of vector in this way.   It is enough to define the essential

feature of a vector as its ability to transfect a host and

deliver foreign DNA into the host for expression.

      In arguing for its preferred construction of the terms,

Novartis does not point to the claims.   Instead, it relies on a

single declaration from the prosecution history and example

2.2.2 in the specification (not example 2.3.2).     The declaration

and example 2.2.2 refer to the use of CHO cells, which are used

in the stable expression of proteins.    During the reexamination


                                29
of the ‘688 Patent, a declarant for the inventors explained that

during their research they had used COS and CHO cells as host

cells to express proteins.    Example 2.2.2 describes the

expression of tPA/gp160, a gene, in both COS and CHO cells.       It

is the only example of a permanent cell line given in the ‘688

Patent and the example does not use the vector claimed in the

‘688 Patent.   These references to research done during the

creation of the invention are of limited assistance to Novartis

for another reason as well.     These references are entirely

consistent with the construction adopted above.    The two

references describe using vectors, to wit plasmids, to create a

permanent CHO cell line.     They do not describe the permanent

cell line, once created through the integration of vector DNA

into the host cell’s chromosomal DNA, as containing vectors.

Whether or not the inventors used a vector to create a permanent

cell line in CHO cells in their research, a vector’s function

and definition remains its ability to transfect a host cell in

order to deliver foreign DNA that can be expressed in the host.

    In a related argument, Novartis contends that the term

vector should be construed to include vector DNA integrated into

host cell chromosomes because the multiple references throughout

the claims and specification to “mammalian host cell,” or “other

mammalian host cell” indicate that the patentees contemplated

introducing the claimed vector not just into COS cells, which
                                  30
permit transient but not stable expression, but also into CHO

cells, wherein integration of vector DNA into the cell’s

chromosomes is possible.   The reference to mammalian host cells

generally is too vague to bear the weight of Novartis’s proposed

construction.   Example 2.3.2 refers specifically to COS cells,

which are used for transient expression.   Other mammalian cells

also are used in transient expression; COS cells are not alone

in allowing transient expression.    In any event, even if it were

possible to construe the ‘688 Patent as useful for stable

expression, nothing in the claims, specification, or prosecution

history indicates that the terms “vector” and “vector for

expression” refer to vector DNA that has been integrated in a

host-cell’s chromosomal DNA through stable expression.

     Novartis also appeals to what it describes as common sense.

It implores rejection of Regeneron’s proposed construction by

pointing to the absurdity of describing a transfected vector as

both “capable of introducing foreign DNA into host cells” and as

capable of being replicated in the host cell.8   Novartis

emphasizes that once transfected, a vector would never be

extracted from a host cell in order to be re-introduced into

another host cell.   This argument ignores the purpose of the



8 While not discussed by Novartis, Claims 16 and 24 bring this
supposed tension to the fore. They describe replication of
vectors following transfection.
                                31
‘688 Patent, which describes a vector for expression of a

polypeptide in a mammalian cell.     The ‘688 Patent identifies the

specific plasmid and the SV40 and HCMV regions that will be

combined to create the invention’s vector for introducing the

protein into the host cell.   It explains that its invention

results in improved expression of the foreign protein.     Its

focus is on the invention of a vector for transfection and

improved expression.   A skilled artisan would have understood

the scientific processes at work and would have understood that

improved expression of the protein, at least in transient

expression, is achieved through replication of the plasmid

within the host cell following transfection.     There is no

tension here.

    The ‘688 Patent does not use the term “vector” to include a

description of vector DNA integrated into a host cell’s

chromosomal DNA.   The terms “vector” and “vector for expression”

are construed as “a DNA construct capable of introducing foreign

DNA into a host cell for expression of that DNA.”

  II.   “SV40 origin of replication”/“origin of replication”

    Novartis claims that no construction is required for the

terms “SV40 origin of replication” and “origin of replication,”

but alternatively, that they should be construed as “[a] region

of DNA that originates from simian virus 40 and is a signal for

                                32
initiation of replication of DNA” or “[a] region of DNA that is

a signal for initiation of replication of DNA.”    Regeneron

asserts that these terms should be construed as “[a] region of

[SV40] DNA that is directing replication of the vector in the

host cell.”    The parties essentially dispute whether the term

origin of replication should be construed to indicate only a

structural component or also the component’s functionality, that

is, whether it is a site that directs replication.

Consideration principally of the claims, but also of the

specification and prosecution history indicate that the terms

should be construed as Regeneron proposes.

    Throughout the claims, the term “SV40 origin of

replication” or “origin of replication” is listed as the first

element of the claimed vector for expression of a polypeptide in

a host cell.    Claim 1 emphasizes that the claim is for a “system

for improved expression.”    That improved system for expression

is a vector that is comprised first of “an upstream SV40 origin

of replication,” and then additional downstream components.

Claims 13 and 20 also refer to the origin of replication as

linked in an “operative manner” or “operably linked” to other

elements.   Claim 13, for example, describes “A vector produced

by the process comprising linking together in an operative




                                 33
manner: a) a SV40 origin of replication” and the other core

elements of the claimed vector.9

     A skilled artisan would understand that the reference to

the SV40 virus was relevant to the understanding of the vector’s

functionality in the host cell.    It is undisputed that an SV40

origin of replication, which comes from a monkey or simian

virus, is functional in certain primate cells, such as COS

cells, and not in CHO cells.   There is a species incompatibility

problem that prevents SV40 from directing DNA replication in

rodent cells, such as the CHO cells.    The claimed invention,

therefore, would only result in “improved expression” through

incorporation of an SV40 origin of replication, as Claim 1

claims, if the SV40 origin of replication is functional in the

host cell.

     Examination of the specification reinforces a construction

of these terms that includes not just the identification of

their location on the vector but also a description of their

capacity to function as part of the invention.    Example 2.3.2

describes the plasmid at issue, pCMV6a, as containing an “SV40




9  These other elements are: “b) a SV40 polyadenylation region;
c) a transcription regulatory region from human cytomegalovirus
immediate early region HCMV IE1 . . . and d) the polypeptide
coding sequence encoding a mammalian polypeptide . . . .”


                                  34
origin of replication.”   The example describes the use of pCMV6a

as borne out of an “effort to improve the expression of [the

gene] gp120 in COS and other mammalian cell types.”    It

describes using the plasmid to transfect a COS cell, which

resulted in a “significant increase in expression” of the

sought-after protein.    Figure 29 also identifies the plasmid

pCMV6a as containing an upstream SV40 origin of replication and

a downstream SV40 polyadenylation region.

    The prosecution history of the ‘688 Patent further supports

a construction of the term “origin of replication” to include

functionality.   In 1996, the PTO rejected a claim that described

an origin of replication that is “homologous to a SV40 origin of

replication sequence.”    According to the PTO, without the

inventors explaining the meaning of “homologous” or “what

elements of the recited polynucleotides are relevant to its

function . . . one of skill might obtain a homologous sequence

devoid of function.”    Chiron’s subsequent amendment of its

claims removed the term “homologous to” and described instead a

vector “comprising the SV40 origin of replication.”

    Novartis opposes a construction of these terms that would

require them to also function.   It asserts that the terms refer

simply to a region of DNA that is a structural component of the




                                 35
plasmid.   In making this assertion it relies principally on the

following arguments.

    First, Novartis points out that an SV40 origin of

replication does not always function.    Prior to transfection

into the host cell, when the vector exists only in a test tube,

the SV40 origin of replication is nonfunctional.    This argument

misconstrues the patent.    The claims describe an expression

system in a “host cell.”    The origin of replication’s

functionality is only necessary “in the host cell.”       There is no

tension, therefore, between the SV40 origin of replication being

non-functional outside a host cell and Regeneron’s proposed

construction of the claims, which requires it to be functional

in a host cell.

    Next, Novartis asserts that the specification contemplates

use of CHO host cells, and therefore, must have contemplated an

SV40 origin of replication that would be non-functional in

certain host cells.    There is no support for this construction

in the claims.    Indeed, the patent’s emphasis on the invention

of an improved expression system and on the SV40 origin of

replication as a key component of the invention indicate

otherwise.   As described above, the specification’s single

example of stable expression in CHO cells did not involve either




                                 36
the plasmid described in Example 2.3.2 or depicted in Figure 29

or an SV40 origin of replication.

     In arguing that the specification supports its

interpretation, Novartis points to language in example 2.3.2

that indicates that the vector would be used in COS “and other

mammalian cell types”.    This language provides at best very weak

support for the Novartis construction.    Example 2.3.2 refers

specifically to COS host cells, and there is no dispute that

SV40 functions in some primate host cells other than COS cells.

     Next, Novartis refers, unconvincingly, to a sentence in the

background section of the specification which addresses the

creation of recombinant polypeptides.    The sentence explains

that in a microorganism (i.e., not in a mammalian host cell) the

vector for expression may differ from the cloning vector.     There

is reference to the possibility that the expression vector “may

or may not include a replication system which is functional in

the expression host.”10   This sentence is not included in example

2.3.2, the sole example that describes the claimed invention,

and does not refer to either SV40 or the plasmid depicted in



10The sentence at issue reads: “For expression in
microorganisms.[sic] the expression vector may differ from the
cloning vector in having transcriptional and translational
initiation and termination regulatory signal sequences and may
or may not include a replication system which is functional in
the expression host.”
                                 37
Figure 29.   Moreover, this sentence says little more than the

following: replication systems may not be a component of a

vector.   Here, the invention does include a replication system.

It includes the SV40 origin of replication and claims an

“improved” expression system in the host cells.   It would be

nonsensical for the inventors to insist throughout the claims on

the inclusion of this particular origin of replication if it

were not an essential feature of the invention’s improved

expression system.

     Novartis also supports its argument that the SV40 origin of

replication listed in the claims can be nonfunctional in some

host cells by pointing to example 2.2.2, describing prior

research in which a plasmid was used to transfect both COS cells

and CHO cells.   As already discussed, this example does not

include reference to an SV40 origin of replication, or to the

plasmid at issue in Figure 29 and discussed in Example 2.3.2.11

The disclosure in the specification of research that created a

stable CHO cell line through use of a vector for expression

other than the one described in the claims and embodied in

Figure 29 does not assist Novartis.



11Novartis states that this example describes an expression
vector containing an SV40 origin of replication. The passage,
however, refers to transfection of CHO cells using plasmids
involving the SV40 early promoter, not the SV40 origin of
replication.
                                38
    In sum, Novartis’s proposed construction is at odds with

the plain language of its claims, whether those claims are read

individually, read together, or read in context with the

specification and prosecution history.   Accordingly, the terms

“SV40 origin of replication” and “origin of replication” are

construed as “a region of [SV40] DNA that is directing

replication of the vector in the host cell.”

  III.    “upstream SV40 origin of replication”/”an origin of

         replication operably linked upstream”/”upstream origin of

         replication”

    Novartis contends that no construction of the terms

“upstream SV40 origin of replication,” ”an origin of replication

operably linked upstream,” and ”upstream origin of replication”

is required.   Alternatively, Novartis contends they should be

construed as “5’ of the transcription regulatory region from

human cytomegalovirus immediate early region hCMV IE1.”    Relying

principally on Figure 29, Regeneron proposes that these terms be

construed as “[a]n [SV40] origin of replication that is proximal

to and 5’ of the human cytomegalovirus immediate early region

HCMV IE1 transcription start site, with no polypeptide coding

sequence interposed.”   Novartis’s proposed construction is

correct; its construction avoids adding limitations not found in

the claims.


                                 39
       Throughout the claims, “upstream” is used in conjunction

with the directional terms “downstream” and “interposed

between.”    For example, Claims 4, 5, and 9 describe a “vector

for expression of a polypeptide in a mammalian cell comprising .

. . an upstream SV40 origin of replication; . . . a downstream

SV40 polyadenylation region; and . . . a transcription

regulatory region from [HCMV IE1] . . . interposed between” the

two.    A skilled artisan would understand “upstream” to mean in

the 5’ direction, and, in the context of the rest of the claim

language, would understand that the HCMV IE1 material was

interposed between the SV40 origin of replication and the

downstream SV40 polyadenylation region.12

         This same orientation of the elements appears in the

specification in Figure 29, which is referred to as depicting

“[t]he map of pCMV6a” in Example 2.3.2.     It should be noted as

well, however, that Regeneron’s proposed construction is a

literal description of the plasmid shown in Figure 29, which is

reproduced earlier in this Opinion.    The figure places the three

elements next to each other on the circular plasmid with no

intervening elements or space appearing between them.




12As described above, during replication, DNA is transcribed
from the upstream/5’ to the downstream/3’ direction.
                                 40
    The prosecution history indicates that the relative

positions of the elements recited in the claims was important to

the PTO.   Directional cues were added to the claims in October

1995 after the PTO rejected previously applied-for claims

“because the arrangement of the elements in relation to each

other [was] unspecified.”     In its amendment responding to this

rejection, Chiron explained that the addition of “upstream” and

the other directional terms “recite[d] the relative arrangement

of the elements in the polynucleotide sequence,” and stated that

support for this amendment can be found in Figure 29, which

depicts the pCMV6a plasmid.

    Regeneron’s proposed construction would restrict the patent

in at least two ways.   It requires that the SV40 origin of

replication be “proximal” to the HCMV IE1 region.     It also

provides that “no polypeptide coding sequence” is “interposed.”

The patent, however, provides instructions about the directional

relationship and sequence of the elements in the vector.    It

does not eliminate the possibility of other material appearing

between the three constituent elements.    Regeneron’s limitations

are therefore rejected.

    Regeneron argues that because Figure 29 is the sole

embodiment of the invention, the construction of the disputed

terms should include the limitations it suggests.     Aside from


                                  41
this figure, however, nothing in the ‘688 Patent indicates that

the patentees intended to include the restrictions that

Regeneron suggests.   Moreover, Figure 29’s inclusion of other

elements on the plasmid not mentioned in example 2.3.2 or the

claims, such as restriction enzyme sites and a beta lactamase

gene, indicate that the inventors contemplated that their

claimed expression vector could include elements not explicitly

listed in the claims.   Absent other support for these

limitations, Regeneron’s proposed restrictions fail.

    Regeneron also argues that the patent is indefinite without

the restrictions it suggests.   Regeneron contends that, because

of the circular shape of the plasmid in Figure 29, when a claim

indicates upstream or 5’ of the origin of replication it is

indicating everything in the counterclockwise direction from the

starting point.   As one proceeds around the plasmid, this

includes a point that is also “downstream” of the origin of

replication.   Regeneron asserts that its use of the word

“proximal” in its proposed construction remedies this

indefiniteness.   Regeneron illustrates this indefiniteness with

a hypothetical plasmid that includes an SV40 origin of

replication located at approximately 6:30 on the circular

plasmid and an HCMV IE1 transcription start site located at

about 12:30 on the plasmid.   In such a plasmid, Regeneron

contends, the SV40 origin of replication could reasonably be
                                42
described as either “upstream” or “downstream” of the HCMV IE1

start site.   It also argues that placement of the SV40 origin of

replication upstream of another gene, which in its example is

the beta lactamase gene, means that, while technically upstream

of, it would no longer be linked to, the HCMV IE1 regulatory

region.




    In the context of the entire set of claims, the use of

“upstream” is not so ambiguous as to render the claims

indefinite.   While in a round structure, such as a plasmid,

anything upstream could also technically be downstream, a

                                43
skilled artisan would reasonably understand that “upstream”

refers to a direction, that is, 5’ along a stretch of DNA or in

the opposite direction of the direction of transcription.

Reading the claims together, they describe the SV40 origin of

replication as upstream from the SV40 polyadenylation region,

with the HCMV IE1 interposed between them, such that

transcription would move from the origin of replication to the

HCMV interposed region and on to the polyadenylation region.

The claims require that the arrangement result in improved

expression of the foreign DNA through the operative linking of

the designated elements.   This is sufficiently definite.

    Regeneron’s proposed construction would improperly import

limitations to the claims in the ‘688 Patent.   Accordingly,

“upstream SV40 origin of replication,” ”an origin of replication

operably linked upstream,” and ”upstream origin of replication”

are construed as “5’ of the transcription regulatory region from

human cytomegalovirus immediate early region hCMV IE1.”

  IV.   “isolated nucleic acid”

    Novartis argues that no construction of “isolated nucleic

acid” is required and alternatively that it should be construed

as “a segment of DNA nucleotides existing separate from other

hCMV components normally associated with hCMV.”   Regeneron

asserts that this term should be construed as “[a] purified

                                  44
nucleic acid molecule free of cellular components including

other nucleic acid molecules.”     Novartis’s proposed alternative

construction is correct.

    Claim 17, the only claim in which word “isolated” is used,

explains that the described “isolated nucleic acid molecule

compris[es] an enhanced promoter” made up of the HCMV IE1

promoter and the “first intron proximate to the 3’ end” of the

promoter.   It adds that the “enhanced promoter” is operably

linked to other listed elements.

    Subsequent claims incorporate claim 17 by reference.       For

example, Claim 19 describes a vector for expression of a

polypeptide “comprising the nucleic acid molecule” of Claim 17

that is capable of directing transcription of a polypeptide

coding sequence “operably linked” downstream.    Claim 22

describes a vector for expression of a polypeptide comprising

“an upstream origin of replication,” “a downstream

polyadenylation region,” and “the nucleic acid molecule of Claim

17 interposed between” them.

    The specification includes the term “isolated” throughout

its text.   Most often, this term is used to describe the process

of extracting a particular sequence of DNA from the rest of its

native DNA.   For example, in describing how to obtain an

“oligonucleotide probe,” the specification explains that

                                 45
    [v]iral RNA from HIV may be isolated from the
    supernatant of cells infected (e.g., HIV-1 or HIV-2)
    in culture and the high molecular weight materials
    precipitated and the DNA removed, for example
    employing DNASE. The residual RNA may then be divided
    into molecular weight fractions, where the fraction
    associated with the molecular weight of the retrovirus
    is isolated.
(Emphasis supplied.)   Such descriptions demonstrate an

understanding of “isolated” that entails separating sequences of

nucleic acids from their native context.

    The word “isolated” in Claim 17 should be construed to

refer to a nucleic acid molecule that has been “isolated” or

removed from its source DNA.   Once removed from its native

context it may be spliced into a new environment and “interposed

between” two other nucleotide regions, as described in Claim 22.

    Regeneron’s proposed construction of the term “isolated

nucleic acid” would essentially read claims, such as 19 and 22

that contemplate the “isolated nucleic acid” as linked to other

DNA segments in the plasmid, out of the patent.   It also fails

to account for that portion of Claim 17 which explains that the

isolated nucleic acid is “operably linked” to a nucleic acid

sequence encoding a polypeptide.

    According to Regeneron, the practical dispute between the

parties’ proposed constructions centers on whether vector DNA

integrated into the chromosomes of a host cell could be

considered “isolated” nucleic acid.   Regeneron contends that

                                46
isolated DNA is the opposite of vector DNA in a cell’s

chromosome and that any construction of the term should make

clear that an “isolated nucleic acid molecule” is separate from

all other cellular components.    Regeneron’s focus is misplaced.

The invention’s use of the term isolated refers to the process

through which the molecule was derived; it does not describe its

functionality or physical connection to other molecules into

which it is integrated either in the vector or after,

potentially, its integration with a host cell’s chromosomes.

       The patent uses the term isolated to refer to a DNA

sequence separated from its native context.     “Isolated nucleic

acid” is therefore construed as “a segment of DNA nucleotides

existing separate from other hCMV components normally associated

with hCMV.”

  V.      “the first HCMV IE1 intron”/“the first intron”

       Novartis asserts that “the first HCMV IE1 intron” and “the

first intron” require no construction and that alternatively

they should be construed as “[t]he noncoding region of the hCMV

IE1 gene between the first and second exons.”    Regeneron

contends that these terms should be construed as “[a]ll or a

portion of the first HCMV IE1 intron.”    Novartis is correct that

no construction is needed.




                                 47
    The claims use the disputed terms in describing a component

of the claimed vector’s transcription regulatory region.   This

regulatory region is described in Claims 1, 4, 5, 9, 13, and 15

as including “the first HCMV IE1 intron proximal to the 3’ end

of the HCMV IE1 promoter.”

    Example 2.3.2 in the specification uses the term “first

intron” when describing the pCMV6a plasmid that is the subject

of Figure 29.   The specification states:

    Plasmid pCMV6a is a mammalian cell expression vector
    which contains the transcriptional regulatory region
    from human cytomegalovirus immediate early region,
    HCMV IE1. . . . The HCMV IE1 promoter region contains
    the region encoding the first exon (5’ untranslated),
    the first intron and the start of the second exon
    (where the Sa1I site was created by in vitro
    mutagenesis).
(Emphasis supplied.)

    As shown above, Figure 29 diagrams the relationships

described in Example 2.3.2.   The HCMV intron is darkened and

appears downstream of the HCMV promoter.

    The prosecution history also sheds light on the proper

construction of the terms.    Chiron amended its claims in October

1996 to add the term “first intron” in response to a PTO

rejection.   Specifically, Chiron added a description of the

vector’s transcription regulatory region as including the “first

hCMV IE1 intron proximal to the 3’ end of the HCMV IE1


                                 48
promoter.”   In adding this term, Chiron distinguished its patent

from one whose elements included a “portion” of an intron.13

     About ten years later, however, Novartis’s communications

with the PTO made an ambiguous reference to the importance of a

portion of the first intron.   Responding to the PTO’s November

2006 rejection on re-examination of certain of the ‘688 Patent

claims, Novartis represented that its claimed invention produced

“higher than expected levels of expression due to the inclusion

of portions of the first intron.”    This statement about

productivity, however, does not clearly assert that the claimed

invention requires that only a portion of the intron be included

in the invention.   Novartis may simply be crediting its

invention’s efficacy to the functioning of a portion of the

first intron.   Indeed, the PTO’s response suggests that it

understood Novartis’s claimed invention to include the “entire”



13The PTO’s rejection was based on a patent for an invention by
Cornelia Gorman (“the Gorman Patent”). Chiron explained that
unlike its amended claims, which included the term the “first
intron”, “Gorman fails to teach or suggest an expression vector
which contains the first HCMV IE1 intron.”
     The Gorman Patent describes a transient expression system
for expression of recombinant proteins through the use of
expression vectors. The specification for the Gorman Patent
includes one example of an expression vector that includes a
description of “[t]he vector pF8CIS containing the
cytomegalovirus enhancer . . . and promoter . . . , the
cytomegalovirus splice donor site and a portion of an intron,
the Ig variable region intron and splice acceptor site, the cDNA
encoding factor VIII and the SV40 polyadenylation site.”
(Emphasis supplied.)
                                49
intron, not just a portion of it.      The PTO stated that “the

instant claims (e.g. instant claim[] 17) are not limited to the

entire first intron proximate to the 3’ end of the HCMVE IE 1

promoter and thus the instant claim would encompass [another

patented expression vector] which contains intron nucleotides

proximate to the 3’ end of the HCMV IE 1 promoter as well as

pXEP22 which contains the entire intron.”      This statement

appears in the PTO’s March 29, 2007 second rejection on re-

examination of some of the ‘688 Patent claims. (Novartis later

resolved the PTO’s rejection of this claim on other grounds

unrelated to the scope of reference to the first intron.)

    The parties agree that intron sequences are noncoding

sequences of DNA.   There is, in fact, no disagreement between

the parties as to the definition of “intron”.      The parties’ only

disagreement regarding the disputed terms is whether the first

HCMV IE1 intron or first intron must be construed to include the

entire first intron of the gene or whether it could refer as

well to only a portion thereof.

    The plain language of the claims suggests that the disputed

terms encompass the entire first intron and nothing in the

patent itself suggests that “the first [HCMV IE1] intron” should

be understood to also encompass only a part of this DNA

construct.   This reading is confirmed by Chiron’s October 24,


                                  50
1996 amendment and communication with the PTO, which together

indicate that “the first HCMV IE1 intron” should be read to mean

only the entire first HCMV IE1 intron.    By emphasizing that

meaning, Chiron distinguished its invention from claims in

another patent, the Gorman Patent.

    Regeneron’s asserted construction rests almost exclusively

on the 2006-2007 prosecution history described above.    That

prosecution history, however, does not unambiguously support

Regeneron’s construction.

    In sum, Regeneron’s construction is at odds with the plain

and ordinary meaning of the terms “the first HCMV IE1 intron”

and “the first intron.”   That ordinary meaning refers to the

entirety of the intron, and not to both the entirety and a

portion of the intron.    That ordinary meaning is not overcome by

ambiguous language in the prosecution history.    The terms have a

clear meaning to a person of ordinary skill in the art.

Accordingly, there is no need to construe these terms.




                                 51
                           Conclusion

    The disputed terms, as set forth in the parties' claim

construction submissions, are construed as set forth above.

    SO ORDERED:

Dated:   New York, New York
         March 20, 2019


                              ________________________________
                                         DENISE COTE
                                 United States District Judge




                               52
